Citation Nr: 0127676	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1952 until February 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

The left middle finger disability is manifested by subjective 
complaints of stiffness and numbness, with objective evidence 
of full range of motion and full strength.


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
fracture of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
4.40, Diagnostic Codes 5299-5226 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an increased 
rating for the residuals of a left middle finger injury as 
the RO failed to assess his disability correctly.  
Specifically, he notes that he suffers from pain and numbness 
of the left middle finger.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) provided to both the veteran and 
his representative, specifically satisfies the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim has been collected for review.  In 
addition, VA has accorded the veteran VA examination in 
relation to his claim.  Further, the veteran has provided 
testimony at a videoconference.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

A February 1954 report of an examination conducted prior to 
separation shows that the veteran reported that he chipped 
the bone of the left middle finger on a nail bed the previous 
month.  The report contains a diagnosis of laceration of the 
tip of the distal phalanx of the third finger.  A private 
medical examination report notes a diagnosis of arthritis of 
the middle distal interphalangeal (DIP) joint of the left 
middle finger with secondary laceration deformity of the 
distal phalanx secondary to fracture.  A March 1983 post 
service examination reports describes the injury as an old 
healed, fine, barely perceptible laceration.  It was 
2-centimeters in length and located on the mid-volar ulna 
region of the distal phalanx.  There was hypalgesia in this 
area.  He was able to make a fist.  He also had normal 
grasping power.  An X-ray showed an old chip fracture of the 
tuft of the distal phalanx of the third left finger.  

A June 1983 rating decision granted service connection for 
status post old chip fracture of tuft of third finger left 
hand distal phalanx and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71, Diagnostic Code 5226, which is for 
ankylosis of the middle finger.  A 10 percent rating is 
assigned for favorable or unfavorable ankylosis.  When there 
is extremely unfavorable ankylosis, the residuals will be 
rated as amputations.  See 38 C.F.R. § 4.71, Diagnostic Code 
5154.  In classifying the severity of ankylosis and 
limitation of motion of digits, singly and in combination, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or 
extreme flexion, will be rated as amputation.  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  When only 
one joint of a digit is ankylosed or limited in motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cm) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.  
38 C.F.R. § 4.71.   

The most recent private and VA examination reports clearly 
indicate that there was no ankylosis of the left middle 
finger.  Ankylosis is stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  On VA examination in June 2000, the veteran had 
complete range of motion.  He was able to contact the palm in 
the palmar crease by his middle finger.  This amount of 
movement does not equate to ankylosis.  

The Board must also discuss the impact of pain and other 
factors as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, 
whether the veteran experiences any pain on motion, 
incoordination, weakened movement, excess fatigability, or 
any of the other factors articulated in 38 C.F.R. § 4.45.  
These include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); impaired ability to execute skilled movements 
smoothly; and swelling, deformity or atrophy of disuse.  If 
the veteran experiences any of these factors, the Board is to 
discuss whether any of these factors entitle the veteran to a 
compensable rating under any of the diagnostic codes in the 
rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.  
The rating schedule is intended to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59. 

In this case, the evidence does not show that the veteran has 
compensable residuals including consideration of pain.  
Private medical reports dated between March and May 2000 
disclose that the veteran complained of finger pain.  The 
diagnosis was osteoarthritis and he was given Ibuprofen for 
pain.  The June 2000 VA examination report noted diminished 
protective sensation on the distal phalanx palmar surface.  
He also testified that he experienced hand pain, especially 
when he took part in certain activities such as gardening.  
The veteran's account of his manifestations is plausible and 
consistent with the medical diagnoses.  However, the veteran 
has not contended nor does the record show that he 
experiences incoordination, weakened movement, or excess 
fatigability as a result of his left finger disability.  The 
examiner at the June 2000 examination related that the 
veteran had normal grip.  Additionally, there was no weakness 
and no tenderness on palpation of the distal finger or 
deformity in the joint.  Similarly, the record does not 
reflect that the veteran has alleged or shown impaired 
ability to execute skilled movements smoothly, deformity, or 
atrophy of disuse.  While the veteran has reported some 
residuals, examination has not revealed edema, swelling, 
acute heat, effusion or other physical findings indicative of 
significant residuals.  As the DIP joint is affected, the 
veteran's station, locomotion, sitting, standing or weight 
bearing is not affected by this disability.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In regards to industrial impairment, the veteran reported 
that he works part-time performing security in a gated 
community.  However he testified that his left finger 
disability did not interfere with his employment.  Moreover, 
a review of the claims file does not show that his service-
connected disorder has resulted in hospitalization.  Neither 
the veteran's statements nor the medical records indicate 
that his disability warrants the assignment of an 
extraschedular evaluation.


ORDER

A compensable evaluation for the residuals of a fracture of 
the left middle finger is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

